Name: Commission Regulation (EEC) No 506/88 of 25 February 1988 derogating for the first quarter of 1988 from Regulation (EEC) No 2377/80 in respect of the issue of import licences under certain special arrangements in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  trade policy
 Date Published: nan

 26. 2. 88 Official Journal of the European Communities No L 52/19 COMMISSION REGULATION (EEC) No 506/88 of 25 February 1988 derogating for the first quarter of 1988 from Regulation (EEC) No 2377/80 in respect of the issue of import licences under certain special arrangements in the beef and veal sector arrangements referred to in Articles 9 to 11 of the said Regulation : (a) applications may only be lodged from 29 February until 7 March 1988 ; (b) the information provided for in Article 15 : (4) (a) and (b) of the said Regulation shall be provided on 14 March 1988 ; (c) the licences provided for in Article 15 (5) (a) of the said Regulation shall be issued on 28 March 1988. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), Whereas certain special import arrangements for products in the beef and veal sector, referred to in Articles . 9 to 11 of Commission Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EEC) No 3988/87 (4), have only been decided in February 1988 for 1988 ; whereas conse ­ quendy it is necessary to derogate from Regulation (EEC) No 2377/80 with regard to the periods for lodging appli ­ cations and for the granting of licences within the frame ­ work of these special systems ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 For the first quarter of 1988 , notwithstanding Article 15 of Regulation (EEC) No 2377/80 and in respect of the Article 2 Commission Regulation (EEC) No 3893/87 (^ is hereby replaced. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member " States . Done at Brussels, 25 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28. 6. 1968, p. 24. O OJ No L 370, 30. 12. 1987, p. 7. (3) OJ No L 241 , 13. 9 . 1980, p. 5. (4) OJ No L 376, 31 . 12. 1987, p. 31 . 0 OJ No L 365, 24. 12. 1987, p. 48 .